DETAILED ACTION
Status of Claims
Claims 12-14 are currently pending in the application. Claims 1-11 were previously canceled.
Receipt is acknowledged of Applicant’s response / amendment filed on December 07, 2021 and that has been entered. 
Applicant’s response and amendments have been fully considered and found persuasive with respect to the rejection of claims 13-14 under 35 U.S.C. §101, and the rejection is hereby withdrawn. 
Applicant’s response and submission of Terminal Disclaimer over US 10,689,324 has been fully considered and found persuasive with respect to the rejection of claims 12-14 under the judicially created doctrine of obviousness-type double patenting and the rejection is hereby withdrawn and hence, all currently pending claims 12-14 have been examined and found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626